Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments have been considered but are not persuasive.
The quality metric is associated with a first subset of a first frame. The second quality metric is associated with a the first subset of the first frame. The first subset when encoded with a firstQP and a first subset when encoded with a second QP, wherein the secondQP is lower than the first QP by more than a threshold value. This is confusing. How can the second QP be lower than the second QP by more than a threshold value? Shah discloses in [0039] that a quality control module compares the perceived quality metric (first metric) to the target quality metric (second metric). If the difference between the perceived quality metric and the target quality metric exceeds a threshold, quality control module adjusts at least one of the encoding parameters.  For example, if the perceived quality metric is greater than the target quality metric by the threshold, quality control module 24 increases QP used for encoding the segment of data.  Likewise, if the perceived quality metric is less than the target quality metric by the threshold, quality control module 24 decreases a QP used for encoding the segment of data. Shah discloses [0039-40] each portion being encoded with a second quantization parameter being lower than a first quantization and a second quality metric is calculated for each portion of the first frame. Shah discloses re-encoding the segment of data (portion of frame) at the adjusted QP (second qp because the first is the initial). One of ordinary skilled in the art would understand if the portion of frame or segment of 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-7, 15, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 20080260042 A1-Shah et al (Hereinafter referred to as “Shah”), in view of .
Regarding claim 1, Shah discloses a method (Fig. 6)comprising:
predicting whether first quality metric for a first subset of portions of a first frame when encoded with a first quantization parameter will be lower than a second quality metric for the first subset of portions of the first frame when encoded with a second quantization parameter lower than the first quantization parameter by more than a threshold value, wherein the second quantization parameter is lower than the first quantization parameter. ( discloses in [0039] that a quality control module compares the perceived quality metric (first metric) to the target quality metric (second metric). If the difference between the perceived quality metric and the target quality metric exceeds a threshold, quality control module adjusts at least one of the encoding parameters.  For example, if the perceived quality metric is greater than the target quality metric by the threshold, quality control module 24 increases QP used for encoding the segment of data.  Likewise, if the perceived quality metric is less than the target quality metric by the threshold, quality control module 24 decreases a QP used for encoding the segment of data. Shah discloses [0039-40] each portion being encoded with a second quantization parameter being lower than a first quantization and a second quality metric is calculated for each portion of the first frame. Shah discloses re-encoding the segment of data (portion of frame) at the adjusted QP (second qp because the first is the initial);  
encoding the first subset of portions of the first frame with the second quantization parameter for transmission over a network ([0041], transmitting encoded segments of data via transmitter).
Shah fails to explicitly disclose in detail selecting the first subset of portions of the first frame to encode with the second quantization parameter based on the prediction,
However, in the same field of endeavor, Sarver discloses selecting the first subset of portions of the first frame to encode with the second quantization parameter based on the prediction ([0010], selecting at least a portion of the one or more images based on one or more quality metrics. Claim 31, discloses selecting a subset of the images based on quality metrics; [0094], wherein comparing quality metrics) encoding the selected first subset of portions ([0035], wherein encoding)
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the method disclosed by Shah to disclose Shah fails to explicitly disclose in detail selecting the first subset of portions of the first frame to encode with the second quantization parameter based on the prediction, as taught by Sarver, to improve the quality of image data ([0031], Sarver). Therefore, combined with Shah’s teaching of each portion being encoded with a second quantization parameter in [0039-40], one of ordinary skilled in the art would be able to recognize that the combination would yield predictable results since the entire frame contains the QP. Therefore, the portion and the subset of portion will also contain a qp.
Regarding claim 2, Sarver discloses the method of claim 1, wherein selecting is based on levels of pixel activity in each portion of the first frame ( [0083], calculating mean brightness values for each subregion using its histogram. The brightness values are the pixel activities)
Regarding claim 5, Shah discloses the method of claim 1, wherein the first first quality metric and second quality metric are based on an average of squares of differences between the first frame and the first frame encoded with one of the first quantization parameter or the second quantization parameter ([0048], psnr is defined via mean square error).
Regarding claim 6, Shah discloses the method of claim 1, wherein the first quantization parameter is selected based on a second frame preceding the first frame ([0033], first QP).
Regarding claim 15, analyses are analogous to those presented for claim 1 and are applicable for claim 15, a device (Shah, fig. 1), a comparator (Fig. 1, element 24, [0039]; an encoder (Fig. 1, element 18). 
Regarding claim 17, analyses are analogous to those presented for claim 5 and are applicable for claim 17
Regarding claim 18, analyses are analogous to those presented for claim 6 and are applicable for claim 18
Claims 3-4, 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 20080260042 A1-Shah et al (Hereinafter referred to as “Shah”), in view of US 20150157200 A1-Sarver et al (hereinafter referred to as “Sarver”), in further view of US 10244266 B1-Wu.
Regarding claim 3, Shah discloses the method of claim 1 (see claim 1), 
Shah and Server fail to disclose encoding a second subset of portions of the first frame with the first quantization parameter, the second subset different from the first subset.
However, in the same field of endeavor, Wu discloses encoding a second subset of portions of the first frame with the first quantization parameter, the second subset different from the first subset (Fig. 6, shows the encoding of several 
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the method disclosed by Shah and Sarver to disclose encoding a second subset of portions of the first frame with the first quantization parameter, the second subset different from the first subset.as taught by Wu, to improve visual quality (WU).
Regarding claim 4, Shah discloses the method of claim 1, 
Shah and Sarver fail to disclose wherein selecting the first subset of portions is further based on a comparison of the number of bits used to encode each portion of the first frame using the second quantization parameter with the number of bits used to encode each portion of the first frame using the first quantization parameter.
However, in the same field of endeavor, Wu discloses wherein selecting the first subset of portions is further based on a comparison of the number of bits used to encode each portion of the first frame using the second quantization parameter with the number of bits used to encode each portion of the first frame using the first quantization parameter (column 8, lines 55062, wherein quantization parameter with portion with a higher bit that the second quantization parameter. Therefore, there is a comparison with QP.
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the method disclosed by Shah and Sarver to disclose wherein selecting the first subset of portions is further based on a comparison of the number of bits used to encode each portion of the first frame using the second 
Regarding claim 16, analyses are analogous to those presented for claim 4 and are applicable for claim 16.
Regarding claim 7,  Shah in vew of Sarver discloses the method of claim 1 ( see claim 1), 
Shah and Sarver fails to explicitly disclose a third QP
However, in the same field of endeavor, Wu discloses predicting whether encoding a second subset of portions of the first frame encoded with a third quantization parameter higher than the first quantization parameter will result in a third quality metric lower than the first quality metrics; encoding the second subset of portions of the first frame with the third quantization parameter based on the prediction (Fig. 6, shows the encoding of several subsets of portions. For example, subset 610 with QP 17, Subset 615 with QP 34. It is apparent that QP 17 is different from QP 34).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the method disclosed by Shah and Sarver to disclose predicting whether encoding a second subset of portions  of the first frame encoded with a third quantization parameter higher than the first quantization parameter will result in a third quality metric lower than the first quality metrics; encoding the second subset of portions of the first frame with the third quantization parameter based on the prediction as taught by Wu, to improve visual quality (WU).


Allowable Subject Matter
Claims 8-14, 19-20 are allowed.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175. The examiner can normally be reached M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LERON . BECK
Examiner
Art Unit 2487



/LERON BECK/Primary Examiner, Art Unit 2487